                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:15-CR-213-MOC-DSC-13

 UNITED STATES OF AMERICA,                                   )
                                                             )
                                                             )
                                                             )
 Vs.                                                         )                ORDER
                                                             )
 DONALD DODT,                                                )
                                                             )
                       Defendant.                            )


       THIS MATTER is before the Court on Defendant’s Renewed Motion for Judgment of

Acquittal. (#393).

       The parties are notified that the Court will hold a hearing on the limited issue in the pending

motion of the jury’s verdict related to the charge against Defendant under 18 U.S.C. § 2326. The

hearing shall be held on Thursday, August 15, 2019, at 9:30 in Charlotte, with a notice of the

hearing forthcoming.

                                             Signed: July 31, 2019




                                                  1
